        Case 2:19-cv-02602-CKD Document 1 Filed 12/24/19 Page 1 of 8



1    Scottlynn J Hubbard IV, SBN 212970
     DISABLED ADVOCACY GROUP, APLC
2    12 Williamsburg Lane
3    Chico, CA 95926
     Telephone: (530) 895-3252
4    Facsimile: (530) 894-8244
5    USDCEast@HubsLaw.com
6
7
8
9
10                                          United States District Court
11                                         Eastern District of California
12
13   William Barker,                        ) Case No.
14                                          )
            Plaintiff,                      )
15                                            Plaintiff’s Complaint
                                            )
     v.
16                                          )
17   Calif. Health. Care. Fac.; Dr. Church, )
     M.D. (CMO); Dr. Nasir, M.D. (PCP; )
18   Ms. Barnalis, R.N. (Nurse),            )
19                                          )
            Defendants.                     )
20                                          )
21                                          )
22
23
24
25
26
27
28
     Barker v. Calif. Health. Care. Fac., et al.
     Plaintiff’s Complaint
                                                         1
Case 2:19-cv-02602-CKD Document 1 Filed 12/24/19 Page 2 of 8
Case 2:19-cv-02602-CKD Document 1 Filed 12/24/19 Page 3 of 8
Case 2:19-cv-02602-CKD Document 1 Filed 12/24/19 Page 4 of 8
Case 2:19-cv-02602-CKD Document 1 Filed 12/24/19 Page 5 of 8
Case 2:19-cv-02602-CKD Document 1 Filed 12/24/19 Page 6 of 8
Case 2:19-cv-02602-CKD Document 1 Filed 12/24/19 Page 7 of 8
Case 2:19-cv-02602-CKD Document 1 Filed 12/24/19 Page 8 of 8
